Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a U.S. national stage of PCT/IB2019/060468 filed on 24 April 2019, which claims priority to and the benefit of Italian Patent Application No. 102018000004922 filed on 27 April 2018.

Claims
Claims 1-9 are pending and under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 has been considered by the examiner.

Free of the art
Claims 1-9 are free of the art. The claimed method has not been found to be either anticipated or rendered obvious by prior art. Although, claims 1-9 are free of the art, they are not patentable for the reasons discussed below. The closest prior arts are Gabriel, J. Rheumatol, January 1, 1990, pages 460-465 and Michaels, Arthritis & Rheumatism, Vol. 25, No. 3, March 1, 1982, pages 339-341. Both Gabriel and Michaels do not teach the claimed method.
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “tab water”. It is supposed to be “tap water”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 2-9, the phrase "preferably" in claims 2-9 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for arthritis, does not reasonably provide enablement for Alzheimer’s disease and asthma.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are several guidelines when determining if the specification of an application allows the skilled artisan to practice the invention without undue experimentation.  The factors to be considered in determining what constitutes undue experimentation were affirmed by the court in In re Wands (8 USPQ2d 1400 (CAFC 1986)).  These factors are (1) nature of the invention; (2) state of the prior art; (3) level of one of ordinary skill in the art; (4) level of predictability in the art; (5) amount of direction and guidance provided by the inventor; (6) existence of working examples; (7) breadth of claims; and (8) quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(1) Nature of the invention
The claims are directed the specific regimen of methotrexate for treatment of any disease and the various diseases recited in claim 5.  
(2) State of the prior art
The references do not indicate which specific diseases or class of diseases are useful with the claimed invention.  Thus, one cannot ascertain whether the instant invention is of use with cancer, HIV, microbial infection, Alzheimer’s disease, and asthma.
(3) Level of one of ordinary skill in the art
The level of one of ordinary skill in the art is one that is skilled in rheumatology. 
(4) Level of predictability in the art
The art pertaining to the use of the claimed methotrexate regimen for treating broadly every disease is highly unpredictable. Specifically, Jin Wen, Neuropharmacology, 2018 Sep 1;139:76-84 teaches a clinically relevant regimen of systemic and intrathecal methotrexate induces persistent deficits in spatial pattern memory, visual recognition memory and executive function, lasting at least 8 weeks after the last injection. The mechanisms behind methotrexate-induced deficits are likely multifactorial and may relate to suppression of neurogenesis, alterations in neuroinflammation and microglial activation, and structural changes in the corpus callosum. (See Abstract.)  , Cochrane Database Syst Rev. 1998 Jul; 1998(3) teaches methotrexate is used usually in combination with corticosteroid therapy. A literature search failed to identify any studies that investigated the use of MTX alone, so it is not possible to test whether there may be an effect of MTX in asthma in the absence of concurrent treatment with corticosteroids. (See page 3; left column; fourth paragraph.)
(5) Amount of direction and guidance provided by the inventor
The claims encompass a vast number of diseases.  Applicant’s limited guidance does not enable the public to use the claimed methotrexate regimen with such numerous diseases.  There is no directional guidance for the diseases or specific diseases that may be diagnosed with the regimen of the instant invention.  Hence, there is no enablement for all possible permutations and combinations of the compounds and diseases.
(6) Existence of working examples
The claims encompass a vast number of diseases.  Applicant’s limited working examples do not enable the public to use such a numerous amount compounds for the detection of treatment of an unlimited number of diseases.  While Applicant’s claims encompass a plethora of possible diseases, the specification provides guidance that the claimed method is useful for treating rheumatoid arthritis, juvenile idiopathic arthritis, joint arthroses, multiple Sclerosis, Crohn's disease, vasculitis, collagenosis, colitis ulcerosa, bronchial asthma, -4-Atty. Docket No. SS118-1036 psoriasis, psoriatic arthritis, Alzheimer's disease, Bechterew's disease, systemic lupus erythematosus, systemic sclerosis (scleroderma), polymyositis-dermatomyositis, myasthenia gravis, uveitis, Churg-Strauss Syndrome, Boeck's disease, ankylosing spondylitis, recurrent polychondritis, ulcerative colitis, polymyalgia rheumatica and Giant-cell arteritis with the methotrexate regimen of the instant invention. 
(7) Breadth of claims
The claims are extremely broad due to the vast number of possible diseases known to exist.
(8) Quantity of experimentation needed to make or use the invention based on the content of the disclosure
The specification does not enable any person skilled in the art to which it pertains to make or use the invention commensurate in scope with the claims.  In particular, the specification fails to enable the skilled artisan to practice the invention without undue experimentation to use the compounds of the instant invention in various diseases.  Furthermore, based on the unpredictable nature of the invention, the state of the prior art, and the extreme breadth of the claims, one skilled in the art could not perform the claimed invention without undue experimentation.


				Claim Rejections – Improper Markush Group
Claim 5 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Claim 1 is drawn to a method of either treating a disease is selected from the group consisting of rheumatoid arthritis, juvenile idiopathic arthritis, joint arthroses, multiple Sclerosis, Crohn's disease, vasculitis, collagenosis, colitis ulcerosa, bronchial asthma, -4-Atty. Docket No. SS118-1036 psoriasis, psoriatic arthritis, Alzheimer's disease, Bechterew's disease, systemic lupus erythematosus, systemic sclerosis (scleroderma), polymyositis-dermatomyositis, myasthenia gravis, uveitis, Churg-Strauss Syndrome, Boeck's disease, ankylosing spondylitis, recurrent polychondritis, ulcerative colitis, polymyalgia rheumatica, and Giant-cell arteritis.  
The Markush grouping  arthritis, multiple sclerosis, Crohn’s disease, vasculitis, bronchial asthma, Alzheimer’s disease, systemic lupus erythematosus, systemic sclerosis (scleroderma), polymyositis-dermatomyositis, myasthenia gravis, uveitis, Churg-Strauss Syndrome, Boeck's disease, ankylosing spondylitis, recurrent polychondritis, ulcerative colitis, and polymyalgia do not share a common use and a single structural similarity, and is therefore improper, because the patient populations and the cause to which each diseases are directed, do not overlap in scope.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628